Exhibit 10.1: Form of Indemnification Agreement

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of                  ,
20     between Yahoo! Inc., a Delaware corporation (the “Company”), and
                     (“Indemnitee”).

RECITALS

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available.

WHEREAS, Indemnitee is a director and/or officer of the Company.

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment.

WHEREAS, basic protection against undue risk of personal liability of directors
and officers heretofore has been provided through insurance coverage providing
reasonable protection at reasonable cost, and Indemnitee has relied on the
availability of such coverage; but as a result of substantial changes in the
marketplace for such insurance it has become increasingly more difficult to
obtain such insurance on terms providing reasonable protection at reasonable
cost.

WHEREAS, the Certificate of Incorporation and Bylaws of the Company contemplate
indemnification and advancement of expenses to its directors and officers to the
fullest extent permitted by law and the Indemnitee has been serving and
continues to serve as a director and/or officer of the Company in part in
reliance on such Certificate of Incorporation and Bylaws.

WHEREAS, the current difficulty in obtaining adequate director and officer
liability insurance coverage at a reasonable cost and uncertainties as to the
availability of indemnification created by recent court decisions have increased
the risk that the Company will be unable to retain and attract as directors and
officers the most capable persons available.

WHEREAS, the Board of Directors of the Company has determined that the inability
of the Company to retain and attract as directors and officers the most capable
persons would be detrimental to the interests of the Company and that the
Company therefore should seek to assure such persons that indemnification and
insurance coverage will be available in the future.



--------------------------------------------------------------------------------

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the Company’s
Certificate of Incorporation and Bylaws, and in part to provide Indemnitee with
specific contractual assurance that the protection promised by such Certificate
of Incorporation or Bylaws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of such Certificate of
Incorporation or Bylaws or any change in the composition of the Company’s Board
of Directors or acquisition transaction relating to the Company), the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.

AGREEMENT

In consideration of the premises and of Indemnitee continuing to serve the
Company directly or, at its request, another enterprise, and intending to be
legally bound hereby, the parties hereto agree as follows:

1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

(a) Change in Control: shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the total voting power represented by the Company’s then outstanding
Voting Securities, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least sixty percent (60%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of transactions) all or substantially all the Company’s assets.

 

2



--------------------------------------------------------------------------------

(b) Claim: means any threatened, asserted, pending or completed action, suit or
proceeding, or appeal thereof, or any inquiry or investigation, whether
instituted by the Company or any governmental agency or any other party, that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism.

(c) Expenses: include attorneys’ fees and all other costs, expenses and
obligations (including, without limitation, experts’ fees, court costs,
retainers, transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in, or
preparing to investigate, defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event.

(d) Indemnifiable Amounts: means any and all Expenses, damages, judgments,
fines, penalties, excise taxes and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties, excise taxes or amounts
paid in settlement) arising out of or resulting from any Claim relating to an
Indemnifiable Event.

(e) Indemnifiable Event: means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director and/or officer or fiduciary of the Company, or
is or was serving at the request of the Company as a director, officer,
employee, trustee, agent or fiduciary of another corporation, limited liability
company, partnership, joint venture, employee benefit plan, trust or other
entity or enterprise, or by reason of anything done or not done by Indemnitee in
any such capacity.

(f) Independent Legal Counsel: means an attorney or firm of attorneys, selected
in accordance with the provisions of Section 3 hereof, who is experienced in
matters of corporate law and who shall not have otherwise performed services for
the Company or Indemnitee within the last five years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).

(g) Reviewing Party: means any appropriate person or body consisting of a member
or members of the Company’s Board of Directors or any other person or body
appointed by the Board who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.

(h) Voting Securities: means any securities of the Company which vote generally
in the election of directors.

2. Basic Indemnification Arrangement; Advancement of Expenses.

(a) In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand is presented to the Company, against any and
all Indemnifiable Amounts.

 

3



--------------------------------------------------------------------------------

(b) If so requested by Indemnitee, the Company shall advance (within five
(5) business days of such request) any and all Expenses incurred by Indemnitee
(an “Expense Advance”). The Company shall, in accordance with such request (but
without duplication), either (i) pay such Expenses on behalf of Indemnitee, or
(ii) reimburse Indemnitee for such Expenses. Subject to the limitations
contained in Sections 2(c) and 2(d), Indemnitee’s right to an Expense Advance is
absolute and shall not be subject to any prior determination by the Reviewing
Party or any other person, that the Indemnitee has satisfied any applicable
standard of conduct for indemnification.

(c) Notwithstanding anything in this Agreement to the contrary, Indemnitee shall
not be entitled to indemnification or advancement of Expenses pursuant to this
Agreement in connection with any Claim initiated by Indemnitee unless (i) the
Company has joined in or Company’s Board of Directors has authorized or
consented to the initiation of such Claim or (ii) the Claim is one to enforce
Indemnitee’s rights under this Agreement (including an action pursued by
Indemnitee to secure a determination that the Indemnitee should be indemnified
under applicable law).

(d) Notwithstanding anything in this Agreement to the contrary, (i) the
indemnification obligations of the Company under Section 2(a) shall be subject
to the condition that the Reviewing Party shall not have determined (in a
written opinion, in any case in which the Independent Legal Counsel referred to
in Section 3 hereof is involved) that Indemnitee would not be permitted to be
indemnified under applicable law, and (ii) the obligation of the Company to make
an Expense Advance pursuant to Section 2(b) or Section 4 shall be subject to the
condition that, if, when and to the extent that the Reviewing Party determines
that Indemnitee would not be permitted to be so indemnified under applicable
law, the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all such amounts theretofore paid (it being
understood and agreed that the foregoing agreement by Indemnitee shall be deemed
to satisfy any requirement that Indemnitee provide the Company with an
undertaking to repay any Expense Advance if it is ultimately determined that the
Indemnitee is not entitled to indemnification under applicable law); provided,
however, that if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee should be indemnified under applicable law, any determination made by
the Reviewing Party that Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and Indemnitee shall not be required
to reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). Indemnitee’s undertaking to repay such
Expense Advances shall be unsecured and interest-free. If there has not been a
Change in Control, the Reviewing Party shall be selected by the Company’s Board
of Directors, and if there has been such a Change in Control, the Reviewing
Party shall be the Independent Legal Counsel referred to in Section 3 hereof. If
there has been no determination by the Reviewing Party within thirty days after
written demand is presented to the Company or

 

4



--------------------------------------------------------------------------------

if the Reviewing Party determines that Indemnitee would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation in any court in the States of California or
Delaware having subject matter jurisdiction thereof and in which venue is proper
seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

3. Change in Control. The Company agrees that if there is a Change in Control of
the Company then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any provision of the Company’s Certificate of Incorporation or
Bylaws now or hereafter in effect, the Company shall seek legal advice only from
Independent Legal Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably delayed, conditioned or withheld).
Such counsel, among other things, shall render its written opinion to the
Company and Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under applicable law. The Company agrees to pay the
reasonable fees and disbursements of the Independent Legal Counsel and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

4. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
advance such Expenses to Indemnitee subject to and in accordance with
Section 2(b) and (d), which are incurred by Indemnitee in connection with any
action brought by Indemnitee for (i) indemnification or an Expense Advance by
the Company under this Agreement or any provision of the Company’s Certificate
of Incorporation or Bylaws now or hereafter in effect and/or (ii) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advance or insurance recovery, as the
case may be; provided that Indemnitee shall be required to reimburse such
Expenses in the event that a final judicial determination is made (as to which
all rights of appeal therefrom have been exhausted or lapsed) that such action
brought by Indemnitee, or the defense by Indemnitee of an action brought by the
Company or any other person, as applicable, was frivolous or in bad faith.

5. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses or other Indemnifiable Amounts in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

 

5



--------------------------------------------------------------------------------

6. Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder
the Reviewing Party or court shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification, and the
burden of proof shall be on the Company to establish, by clear and convincing
evidence, that Indemnitee is not so entitled.

7. Reliance as Safe Harbor. For purposes of this Agreement, Indemnitee shall be
deemed to have acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company if Indemnitee’s
actions or omissions to act are taken in good faith reliance upon the records of
the Company, including its financial statements, or upon information, opinions,
reports or statements furnished to Indemnitee by the officers or employees of
the Company in the course of their duties, or by committees of the Company’s
Board of Directors, or by any other person (including legal counsel,
accountants, consultants and financial advisors) as to matters Indemnitee
reasonably believes are within such other person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company. In addition, the knowledge and/or actions, or failures to act, of any
director, officer, agent or employee of the Company shall not be imputed to
Indemnitee for purposes of determining the right to indemnity hereunder.

8. No Other Presumptions. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

9. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Certificate
of Incorporation or Bylaws or the Delaware General Corporation Law or otherwise.
To the extent that a change in applicable law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Company’s Certificate of Incorporation or Bylaws or this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.

 

6



--------------------------------------------------------------------------------

10. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company
non-employee director, if Indemnitee is a non-employee director, or for any
Company officer, if Indemnitee is a Company officer, as the case may be.

11. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

12. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

14. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Certificate of Incorporation or Bylaws provision or
otherwise) of the amounts otherwise indemnifiable hereunder.

15. Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (i) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict of interest, (ii) the
named parties in any such Claim (including any impleaded parties) include both
the Company and Indemnitee and Indemnitee concludes that there may be one or
more legal defenses available to him or her that are different from or in
addition to those available to the Company, or (iii) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of

 

7



--------------------------------------------------------------------------------

any particular Claim) at the Company’s expense. The Company shall not be liable
to Indemnitee under this Agreement for any amounts paid in settlement of any
Claim relating to an Indemnifiable Event effected without the Company’s prior
written consent. The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event which the Indemnitee is or could have been a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on all claims that are the subject
matter of such Claim. Neither the Company nor Indemnitee shall unreasonably
withhold its or his or her consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.

16. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all or substantially all of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee and his or
her counsel, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as an officer and/or
director of the Company or of any other entity or enterprise at the Company’s
request.

17. Security. To the extent requested by Indemnitee and approved by the
Company’s Board of Directors, the Company may at any time and from time to time
provide security to Indemnitee for the obligations of the Company hereunder
through an irrevocable bank line of credit, funded trust or other collateral or
by other means. Any such security, once provided to Indemnitee, may not be
revoked or released without the prior written consent of such Indemnitee.

18. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.

19. Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

 

8



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

21. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

23. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
understandings and agreements between the parties, whether written or oral, with
respect to the subject matter hereof.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

YAHOO! INC.

By:

 

 

  Name:   Title:

 

Indemnitee

 

10